Citation Nr: 0614312	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for urticaria (hives).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had active military service from April 1975 to 
September 1983, and subsequent periods of inactive and active 
duty for training in the Air Force Reserves.  He had no 
active duty for training in April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO originally denied the service connection 
claim as not well-grounded in June 2000, but subsequently 
readjudicated the claim under the Veterans Claims Assistance 
Act (VCAA).  On his VA Form 9 dated in September 2003, the 
veteran requested a Board hearing, but later withdrew the 
request in March 2004.  The Board remanded the claim in March 
2005 for additional evidentiary development, and the case has 
now been returned for further appellate review.  


FINDINGS OF FACT

Urticaria (hives) is not shown during active service or until 
many years after separation from active service; urticaria 
(hives) was not the result of an injury while performing 
active duty training and there is no competent medical 
evidence relating this condition to active service.


CONCLUSION OF LAW

Urticaria (hives) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5203, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a letter regarding these requirements 
was sent to the claimant in May 2001 prior to the September 
2001 rating decision which denied service connection for 
hives.  The claimant submitted a notice of disagreement with 
that decision, and this appeal ensued.  He was issued 
additional letters in 2002, 2004, and 2005, as well as an 
August 2003 SOC and a January 2006 SSOC.  Each of these 
documents included discussion and recitation of the duty to 
notify and assist regulations.  Specifically, these documents 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  He was also asked to advise VA if there 
were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist her in the development of the claim and notified 
him of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for hives, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the claimant on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  Based on 
the Board decision below, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record is sufficient to make a 
decision without obtaining VA examination in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran filed a claim of service connection for hives in 
November 1999.  He submitted a statement dated in July 1999 
that on April 14, 1997, after returning from a three-day 
military exercise at Beale Air Force Base, he noticed large, 
itchy bumps covering his entire body.  He noted that after 
about three days, the itching subsided slightly, but the 
bumps were still there.  He consulted a doctor and was 
diagnosed with hives and given a prescription.  He stated 
that he became convinced that the hives were a result of 
contact with a sleeping bag that he used while at Beale, 
which was rumored to have been used during the Desert Storm 
Campaign.  He stated that since the initial incident, his 
feet, head, stomach, shoulders, and sometimes arms and legs, 
itched frequently.  He described the itching as more intense 
when he exercised or did not take his prescribed medicine.

In March 2002, the veteran stated that the hives occurred in 
1994 after a three-day exercise.  He submitted a March 2002 
statement from his SMS indicating that during a 1994 Mar 
Readiness Assistance Visit (RAV) at Beale Air Force Base, 
each person was issued a sleeping bag cleaned by a local 
establishment before departure; and that the veteran 
contracted hives after the exercise.  In May 2002, the 
veteran submitted a statement that although he had initially 
stated that the onset of the hives was April 14, 1997, it 
actually occurred in May 1995.

The DD-214 Forms shows active service in the Air Force from 
April 1975 to September 1983.  An AF Form 938 dated in August 
1995 shows the veteran was called to Active Duty for 
Training/Active Duty Tour from August 7, 1995 to August 11, 
1995.  The veteran also submitted an AF Form 526 point 
summary showing periods of Active Duty for Training and 
Inactive Duty for Training from September 1983 to September 
1999.

Negative responses were received from the Beale Air Force 
Hospital for treatment from April 1994 to May 1994 and April 
1997 to May 1997.

The medical evidence shows private May 1995 reports of skin 
itching after the Reserves with continued treatment in June 
1995.  The condition was noted to possibly be stress related.  
The veteran reported on a June 1995 McClellan Air Force Base 
medical report that he had hives and was taking medication.  

On a January 2000 Air Force Reserves medical record, the 
veteran stated that he broke out into hives in April 1998 
after returning from an exercise at Beale Air Force Base.  A 
history of recurrent hives for the past four years was 
reported on a February 2000 Beale Air Force Base medical 
record.

A February 2000 private treatment record shows the veteran 
was taking Hydroxyzine for hives, which apparently was from 
chronic urticaria.  A private medical statement shows 
treatment for chronic urticaria since February 2000.  A March 
2000 private medical statement shows a May 1995 diagnosis of 
urticaria, which began following a weekend in the reserves.  
The physician noted that scratching caused the appearance of 
wheals on the skin, and that the veteran had had intermittent 
attacks since that time and was being treated with 
Hydroxyzine.

The veteran reported hives on medical records dated in April 
2000, January 2001, and November 2001.  A July 2001 Beale Air 
Force Base medical record shows treatment for urticaria since 
February 2000.  Skin lesions were reported in December 2001 
and March 2002.

In a May 2003 statement, the veteran asserted that his claim 
was denied in error because it was believed his skin 
condition was caused by stress.  He also asserted that the 
sleeping bags in question were used in Vietnam and were 
exposed to Agent Orange.  He reiterated this contention in 
September 2003.  

In April 2002, the RO contacted the Air Reserve Personnel 
Center (ARPC) to verify the dates of the veteran's active 
duty for training periods.  In a June 2002 memorandum, the 
ARPC responded that reserve orders were not maintained in the 
members Unit Personnel Record Group and they did not have 
access to orders dated that far back, nor were they kept at 
unit level for that period.  The commander indicated that she 
also had checked with their Reserve Military Pay Office to 
verify the dates and they also did not have the information 
dating back this far.  

Records received as a result of the attempts to verify the 
veteran's active duty for training periods included a 
statement from Felicia Allen dated in April 2005.  She 
recalled that the veteran came home from active duty reserves 
with a rash of some kind.  She thought it was in 1995 but 
could not recall the exact month.  She said that the veteran 
was treated by doctors several times and with several 
different medications.  She thought that when the veteran 
returned to the reserve unit, others had had similar 
outbreaks, and that at some point, it was confirmed that the 
sleeping bags, (or equipment or gear) were the source of the 
problem.  

Also added to the record was a duplicate of an undated 
document previously of record which indicated that the 
veteran was seen for chronic urticaria and was on Hydroxyzine 
for the condition.  It was noted that the veteran was on this 
medication prior to his first visit to the doctor in February 
2000.  The duplicate now included the handwritten notation 
"Dr. Arnott" and a phone number, presumably where he could 
be reached.  Treatment records from this physician were added 
to the record dated from 2002 through 2004.  These documents 
reflect treatment for urticaria.  Also submitted were 
duplicates of records previously considered to include the 
private report dated in March 2000.  

In April 2005, the veteran submitted a statement in which he 
asserted that his skin condition was caused by a sleeping bag 
that he slept in.  He attached a statement of a complete 
summary of AF Form 526 Point Summary from service with the 
940th and a pharmacy history of his medications.  

In an August 2005 response to the RO's request for copies of 
any and all documentation showing the veteran's active duty 
for training with the 94th ARW/AGS in 1994, the Department of 
the Air Force stated that the attached pay history from their 
Financial Management Office indicated that the veteran 
performed 2 days (4 periods) of inactive duty for training 
(Unit Training Assembly) on April 9th and 10th 1994.  There 
was no active duty for training performed during the month of 
April 1994.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The claimant in this case is a "veteran" based on his active 
duty service from April 1975 to September 1983.  Therefore, 
he is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent his claim is not based on 
that period of service, but on his period of inactive 
service, the claim must fail.  In order for the veteran to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during his inactive 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law. 38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred. In making such determinations, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000, and redefined as active service a period of 
inactive duty training during which an individual was 
disabled or dies from an acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident.  Generally, service 
connection may be granted for disability resulting from 
injury or disease incurred in the line of active duty.  38 
U.S.C.A. §§ 1110, 1131.  The amendment is not applicable in 
this case.  

Review of the record reflects that the initial medical 
documentation of chronic urticaria (hives) was in early 1995.  
Records subsequent to that reflect continued treatment for 
this condition.  The veteran's claim is not denied in that it 
is not shown that this disorder exists.  As indicated above, 
the claim is denied in that there is no verification that the 
veteran's initial diagnosis of this skin problem was during a 
period of active duty for training.  All service dates that 
have been verified do not include verification of active duty 
in 1994 when he alleges that the condition was incurred or 
for the period in 1995 when the veteran was actually noted on 
private documents.  While the veteran reports that he was on 
active duty when he first noted skin problems, the documents 
of record do not support his assertion.  It is simply not 
demonstrated by competent evidence of record that he was on 
active duty for training when he first noted skin problems 
and the Board cannot assume so without evidence showing 
otherwise.  Moreover, it is noted that the Department of the 
Air Force has reported that the veteran had no active duty 
for training in April 1994.  And, as noted above, incurrence 
of a chronic condition must have occurred during active duty.  

The Board also points out that the question of whether the 
veteran's skin condition was caused by a sleeping bag does 
not come into play in the circumstances of this case.  The 
crux of the case is that there is no competent evidence which 
shows that the veteran has a skin condition which had its 
onset during a period of active duty.  

The Board does not consider the March 2000 private 
physician's opinion in support of the veteran's claim (in 
which he noted that the veteran had urticaria in May 1995 
which began following a period in the reserves), or the 
statement by his SMS (attesting to the fact that the veteran 
contracted hives during a 1994 procedure at Beale AFB after 
using a sleeping bag), as probative of the matter at hand for 
the following reasons.  It is significant that the VA 
doctor's opinion as to history was based solely upon 
statements made by the veteran.  Moreover, neither statement 
confirms that the period in question when the veteran was on 
reserves was a period of active duty for training.  The Court 
has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

As to the veteran's May and September 2003 statements in 
which he asserted that his hives resulted because of exposure 
to Agent Orange (by sleeping in a bag that was exposed to 
this herbicide), there is nothing in the record to suggest 
that this is fact.  There simply is no competent evidence of 
record which shows that he used a sleeping bag that was 
exposed to Agent Orange when in use in Vietnam.  Moreover, 
the veteran's urticaria (hives) is not a condition recognized 
by the VA as presumptive due to Agent Orange exposure.  See 
38 C.F.R. §§ 3.307and 3.309. 

Finally, to address the veteran's assertion in May 2003 that 
his claim was denied because his hives were caused by stress.  
There is no competent medical evidence which shows that this 
chronic skin condition was incurred on active duty or during 
a period of active duty for training.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is agains 
the veteran's claim for service connection for urticaria 
(hives).  Thus, the claim is denied.  


ORDER

Service connection for urticaria (hives) is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


